Order entered November 21, 2017




                                            In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-16-01448-CR

                              CARIS DENELL BRYANT, Appellant

                                             V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the Criminal District Court No. 3
                                    Dallas County, Texas
                             Trial Court Cause No. F-1523635-J

                                          ORDER
        Before the Court is the State’s November 20, 2017 second motion for extension of time

to file brief. We GRANT the State’s motion and ORDER the brief received November 20, 2017

filed as of the date of this Order.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE